6 27-/5

      XA/              r/^ cqu&t op c/iimiuAL
      APPBAlS DP AUSTIN                                                 TEXAS
                                                                                                =RE6EIVED IN
                             *^,,, /^.*         J               «Jis>    ~ 7              COURT OF CRIMINAL APPEALS
                                        (APPe7l*»?)                                               JUL 22 2015

                                                           *•                                   Abel Acoste,Clerk
                        7&£* 4*77! T£ z?A T£XA£
                              (Appellee)
        i   i   ii •    ii    -.   ••   •   -   -••   --                         -   -•            .      !•*••




     a/v» JtPPeal fporyi -He f&u^T oP Af Pea Is
          fiF'/lo %ZsbterT sP Texns



PETITION FOk DISCRETIONARY RBVUW                                             i   I,...            ..                  i   -   -




""                                                                                                                FILED IN
                                                                                                  COURT OF CRIMINAL APPEALS
                                            tAoer,                      t^                               JUL 2A 2C15

                                                                                            .          Abel Acosta, Clerk



                               3CO I ^5* E/AiiY 2>A/W<2 .
                               geev'/tfCj 7e*B$e 7&/J2.